*292We find no basis to disturb the trial court’s conclusion that the plaintiffs produced buyers who were ready, willing and able to purchase the defendants’ premises on terms agreed to by the defendants, and were thus entitled to a commission (see, Lane-Real Estate Dept. Store v Lawlet Corp., 28 NY2d 36, 42, mot to amend remittitur denied 29 NY2d 552). The appellants’ sole contention that there was never a "meeting of the minds” as to a date for closing title is without merit (see, Birnhak v Vaccaro, 47 AD2d 915).
Contrary to the appellants’ further contention, the record amply supports the trial court’s finding that the appellants failed to exercise reasonable care and skill in their representation of the defendant Jean-Charles and were responsible for the aborting of the contract and the defendant’s liability to the plaintiffs for their commission. Lawrence, J. P., Kunzeman, Hooper and Spatt, JJ., concur.